Citation Nr: 1112503	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-23 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating in excess of 20 percent for residuals, including left knee pain, peroneal neuropathy, fracture and scarring, of a gunshot wound to the left tibia. 

3.  Entitlement to an initial compensable rating for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1995 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection and a 20 percent initial rating for residuals of a gunshot wound of the left tibia; service connection and a 10 percent rating for asthmatic bronchitis; and service connection and a noncompensable rating for residuals of HIV infection.  These decisions were all made effective March 6, 2006.  The decision also denied service connection for sinusitis.  The Veteran submitted a notice of disagreement with the initial ratings and the denial of service connection for sinusitis and statement of the case was issued with regard to all of the issues.  In his July 2007 substantive appeal, the Veteran indicated that he only wanted to appeal the initial ratings for residuals of the gunshot wound of the tibia and HIV infection, and the denial of service connection for sinusitis.  Those are the only issues certified as being on appeal and VA has taken no actions to suggest that the asthmatic bronchitis issue is on appeal.  Thus, an appeal for a higher initial rating for service connected asthmatic bronchitis and asthma will not be further considered.  38 C.F.R. § 20.202 (2010). 

The appeal was received at the Board in March 2008 and was referred to the Veteran's representative later that month for review and an opportunity to submit argument on the Veteran's behalf.  The representative completed its review and submitted a written brief in February 2011.

As discussed below, the evidence is against a finding that the Veteran has current sinusitis.  The symptoms for which the Veteran has claimed service connection have; however, been diagnosed as allergic rhinitis, headaches and upper respiratory infections.  The Veteran's claim for service connection for sinusitis contemplates a claim for service connection for allergic rhinitis, headaches and upper respiratory infections.  See Celmons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a Veteran's claim for service connection is not limited to a specific diagnosis but contemplates the symptoms of a disability regardless of how those symptoms are diagnosed).  Accordingly, the issue of entitlement to service connection for allergic rhinitis, headaches and upper respiratory infections is referred to the agency of original jurisdiction (AOJ) for initial adjudication).

The issues of entitlement to higher initial ratings for residuals of a gunshot wound of the left tibia and residuals of HIV infection are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have current sinusitis. 


CONCLUSION OF LAW

The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in July 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing him that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the July 2006 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided proper VA sinusitis examinations in September 2006 and April 2008 for his service connection claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's entrance examination questionnaire shows that he reported having sinus attacks approximately once a year.  Several service treatment records show him complaining about sinusitis type symptoms.  These complaints resulted in the Veteran undergoing surgical procedures for sinusitis relief in November 2000.  The Veteran was separated from active service in September 2005.

VA provided a sinus examination in September 2006.  The Veteran complained of frequent pressure in his left cheek and behind his left eye.  He currently used four medications, including a nasal inhaler.  The examiner noted a history of sinus surgery.  Clinical examination revealed an excellent nasal airway for the right nostril, but not as good airway for the left nostril.  External nose was symmetrical.  Oral cavity, tongue, tonsils, and posterior pharynx were normal.  The examiner concluded that the Veteran did not currently have either acute or chronic sinusitis.

The Veteran initially sought VA primary care treatment in February 2007.  He affirmed having sinus and respiratory disorders.  Clinical ear, nose, and throat (ENT) examination was within normal limits.  The examiner noted a history of asthma with bronchitis.

In May 2007, the Veteran revisited the VA primary care clinic.  He reported having sinus problems.  Clinical examination showed normal mucosa and mild tenderness in the frontal and maxillary sinuses.  The examiner diagnosed recurrent sinus infections and recommended an ENT clinic consultation.  

The Veteran visited the VA ENT clinic in June 2007.  He reported having mucous and nasal obstruction.  After a thorough clinical examination, the examiner diagnosed a deviated septum.  

The Veteran asserted in his July 2007 substantive appeal that he continues to have sinus pain, pressure, and discharge.  Although he continued to take medication, it provided minimal relief.  

In January 2008, he revisited the VA primary care clinic.  The Veteran reported having chronic sinusitis and continued to take multiple medications for relief.  The examiner performed a thorough clinical examination and laboratory testing.  He made the following pertinent diagnoses: history of recurrent sinus infection, bronchial asthma, and allergic rhinitis.    

In April 2008, VA reexamined the Veteran for sinusitis.  The examiner noted the pertinent medical history.   The Veteran reported nasal congestion, sinus pressure, excess mucus, and recurrent headaches.  The examiner noted that these symptoms were more likely secondary to allergic rhinitis and further remarked that he did not find any history to suggest acute or chronic sinusitis based upon reported symptoms.  

The examiner noted that he had provided the September 2006 examination and had not found evidence of sinusitis.  He observed that the sinus X-rays in September 2006 were negative and a CT sinus scan from 2007 confirmed symptoms related to allergic rhinitis.  Clinical examinations of frontal and maxillary sinuses were normal.  The examiner determined that acute or chronic sinusitis was not present.  He commented that the Veteran rarely had true sinus infection; rather his sinus symptoms were really due to allergic rhinitis, headaches, and viral upper respiratory infections.   

The pertinent question is whether the Veteran has current sinusitis.  In the absence of current disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran asserts that his ENT symptoms result from sinusitis.  Both VA examination reports suggest that sinusitis is not present.  It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

After careful consideration of all lay and medical evidence, the Board finds that current sinusitis has not been shown.  Brammer, supra; McClain, supra.  

The evidence supporting the claim is the Veteran's own assertions that his symptoms result from sinusitis rather than other nasal / respiratory disorders.  The Veteran is competent to report anything capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, there is no indication that he possesses the specialized medical expertise that necessary to diagnose sinusitis.  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As the Veteran is not competent to provide medical opinions regarding a nexus on this matter, his assertions regarding a diagnosis of sinusitis have no probative value.  Jandreau, supra; Id.

Regarding the medical evidence, VA primary care notes, dated in May 2007 and January 2008, show that sinusitis was suspected, but subsequent evaluation and diagnostic testing appear to have ruled this out.  The VA examiner reviewed this evidence in concluding that the Veteran did not have sinusitis.  

The June 2007 ENT consultation, which was made on referral by the May 2007 primary care provider, did not reveal the presence of sinusitis; instead the Veteran was found to have a deviated septum.  After careful consideration of the entire record, the Board finds the May 2007 and January 2008 primary care notes do not serve to show the presence of sinusitis.  Owens, supra; Id.

The VA examiner in September 2006 and April 2008 ruled out sinusitis based upon contemporaneous clinical examination.  Both VA examination reports included an interview with the Veteran, review of medical history, and clinical examination performed by a VA physician.  The VA examiner attributed the reported symptoms to other respiratory disorders.  Notably, the Veteran is in receipt of service connection for asthmatic bronchitis and asthma, presently rated as 10 percent disabling.  The Board finds the September 2006 and April 2008 VA examination reports highly probative in showing that the Veteran does not have sinusitis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Owens, supra.  

After carefully weighing all medical and lay evidence of record, the probative evidence is against finding that the Veteran presently has sinusitis.  The claim is denied.  38 C.F.R. § 3.303; Brammer, supra; McClain, supra.  


ORDER

Service connection for sinusitis is denied.  


REMAND

The increased rating issues are remanded for updated VA examinations based upon the Veteran's reports of increased symptoms.  The Veteran is entitled to a new VA examination where there is evidence, including his reports, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

In his substantive appeal, the Veteran reported instability in his left knee and constant pain, which were symptoms not noted at the last VA examination in September 2006.  He also reported memory loss, insomnia and depression as a result of the HIV infection.  Similarly in February 2011, the Veteran, through his representative asserted that new examinations should be provided for these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the residuals of the gunshot wound of the left tibia.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should not all manifestations of the disability including limitation of motion, the size and associated symptoms of any scarring, neurologic impairment, and any instability or subluxation of the knee.

The examiner should report the range of motion of any joint affected by the tibia injury in degrees and determine whether the disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.

2.  Schedule the Veteran for a VA examination to evaluate the disability from the Veteran's HIV infection.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should describe all findings and symptoms associated with the gunshot wound of the left tibia and assess their severity.  The examiner must also determine whether the Veteran's HIV infection is active.  

3.  Review the record to ensure the examination reports comply with the remand instructions. 

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


